18-11094-scc    Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29     Main Document
                                        Pg 1 of 34



                                                          Hearing Date: March 18, 2021
                                                          Hearing Time: 10:00 a.m. ET
                                         Objection Deadline: March 5, 2021 4:00 p.m. ET
                                           Reply Deadline: March 11, 2021 4:00 p.m. ET
CALLARI PARTNERS LLC
Carollynn H.G. Callari, Esq.
Russell D. Morris, Esq.
One Rockefeller Plaza - 10th Floor
New York, New York 10020
Tel: (212) 202-3055
Email: ccallari@callaripartners.com
        rmorris@callaripartners.com

Counsel for Gonzalo Gil-White, Jose Antonio
Canedo-White, Carlos Williamson-Nasi, and
Miguel Angel Villegas-Vargas


––––––––––––––––––––––––––––x
In re:                                            :   Chapter 15
                                                  :
PERFORADORA ORO NEGRO, S. DE R.L.                 :   Case No. 18-11094 (SCC)
DE C.V., et al.,                                  :
                                                  :
                 Debtors in a Foreign Proceeding. :
––––––––––––––––––––––––––––x

                     OBJECTION TO REQUEST FOR EXTENSION
                      OF STAY OF ADVERSARY PROCEEDINGS




2829224.3
18-11094-scc               Doc 296        Filed 03/05/21 Entered 03/05/21 14:41:29                                    Main Document
                                                      Pg 2 of 34



                                                   TABLE OF CONTENTS

                                                                                                                                        Page

PRELIMINARY STATEMENT .................................................................................................... 1
BACKGROUND ............................................................................................................................ 5
            A.       General Background ............................................................................................... 5
            B.       Insolvency Proceedings in Mexico ......................................................................... 6
                     i.         Overview of a Mexican Concurso Mercantil .............................................. 6
                     ii.        The Liquidation Stage of a Concurso Mercantil ......................................... 6
            C.       Status Of The Debtors’ Concurso Mercantil Proceeding ....................................... 9
                     i.         Overview ..................................................................................................... 9
                     ii.        The Bids Received in Debtors’ Liquidation Stage of Concurso
                                Mercantil ................................................................................................... 10
                                a)         Nordic Trustee First Bid ............................................................... 10
                                b)         Nordic Trustee Second Bid ........................................................... 11
                                c)         AMA Bid ...................................................................................... 12
            D.       The Adversary Proceedings .................................................................................. 13
            E.       Stay of the Adversary Proceedings ....................................................................... 15
            F.       Other Events Since the March 2020 Status Conference. ...................................... 18
                     i.         Interpol Removes Red Notices against Individual Plaintiffs .................... 18
                     ii.        Concurso Court Finds Key Bond Agreement Provision Unenforceable
                                and Voids Critical Related Actions........................................................... 19
ARGUMENT ................................................................................................................................ 21
            I.       The Stay Should Not be Extended Because the Mexico Sale Process in this
                     Case is a Sham for the Benefit of the Defendants ................................................ 23
            II.      The Stay Should Not be Extended Because the Stay Orders are Contrary to
                     Mexican Law ........................................................................................................ 26
            III.     The Prejudice to the Individual Plaintiffs in Continuing to Stay these
                     Proceedings Outweighs Any Genuine Interests in Obtaining the Stay................. 27
            IV.      The Recent Concurso Court Ruling Impacts the Singapore Entities’
                     Authority to Enter into the Proposed Fifth Stipulation and Order ....................... 29
CONCLUSION ............................................................................................................................. 30




                                                                      i
2829224.3
18-11094-scc             Doc 296           Filed 03/05/21 Entered 03/05/21 14:41:29                                  Main Document
                                                       Pg 3 of 34



                                                TABLE OF AUTHORITIES

Cases

In re Fairfield Sentry Ltd.,
   768 F.3d 239 (2d Cir. 2014)...................................................................................................... 29

In re S. Side House, LLC,
   470 B.R. 659 (Bankr. E.D.N.Y. 2012)...................................................................................... 23

Jiminez v. Credit One Bank, N.A.,
  377 F. Supp. 3d 324 (S.D.N.Y. 2019)....................................................................................... 22

John's Insulation, Inc. v. Siska Constr. Co.,
  671 F. Supp. 289 (S.D.N.Y. 1987)............................................................................................ 22

Landis v. N. Am. Co.,
  299 U.S. 248, 57 S. Ct. 163 (1936) .............................................................................. 21, 22, 23

Laumann v. Nat'l Hockey League,
  No. 12 CIV. 1817 SAS, 2013 WL 837640, at *2 (S.D.N.Y. Mar. 6, 2013) ............................. 22

Musselman v. Home Ins. Co. of Ind. (In re Finley, Kumble, Wagner, Heine, Underberg,
 Manley, Myerson & Casey),
 No. 88 B 10377(PBA), 1990 WL 123840, at *2 (S.D.N.Y. Aug. 7, 1990) .............................. 21

Uni–Rty Corp. v. Guangdong Bldg., Inc. (In re Uni–Rty Corp.),
  No. 96 CIV. 4573 (DAB), 1998 WL 299941, at *7 (S.D.N.Y. June 9, 1998).......................... 22
Statutes

11 U.S.C. § 105(a) ........................................................................................................................ 21

11 U.S.C. § 1520(a)(2).................................................................................................................. 28




                                                                      ii
2829224.3
18-11094-scc         Doc 296    Filed 03/05/21 Entered 03/05/21 14:41:29          Main Document
                                            Pg 4 of 34



            Gonzalo Gil-White (“Gil-White”), Jose Antonio Canedo-White (“Canedo”), Carlos

Williamson-Nasi (“Nasi”), and Miguel Angel Villegas-Vargas (“Villegas”, and collectively with

Gil, Canedo and Nasi, the “Individual Plaintiffs”) hereby file this objection (the “Objection”) to

the proposed Fifth Stipulation and Order (Dkt. No. 292)1 (the “Proposed Stay Extension”)

requesting an extension of the stay of the Chapter 15 Proceedings, including the Adversary

Proceedings (defined below), submitted to the Court by José Gerardo Badín Cherit, in his capacity

as Foreign Representative (the “Foreign Representative” or “Badin”) of Integradora de Servicios

Petroleros, S.A.P.I. de C.V. (“Integradora”) and Perforadora Oro Negro, S. de R.L. de C.V.

(“Perforadora” and, together with Integradora, the “Debtors”), a plaintiff in the Adversary

Proceedings, and the Defendants (defined below)2 in the Adversary Proceedings.3 In support of

this Objection, the Individual Plaintiffs rely upon the Declaration of Javier Palacios Ruano in

Support of Objection To Request For Extension Of Stay Of Adversary Proceedings (“Palacios

Decl.”), filed substantially contemporaneously herewith, and respectfully state as follows:

                                  PRELIMINARY STATEMENT4

            The Adversary Proceedings have been stayed for over a year with no progress in either

these proceedings or in the Debtors’ Concurso Mercantil liquidation. The Court initially stayed

the Adversary Proceedings (the “Litigation Stay”) in November 2019, at the request of Mr. Badin,


1
    “Dkt. No.” refers to the docket of Case No. 18-11094 (SCC).
2
    Based on the suggestion of bankruptcy filed by Seadrill Limited, nothing in this objection
    intends to take, or takes, any action against such entities to the extent it would violate the
    automatic stay in their bankruptcy case(s). The Individual Plaintiffs will not proceed against
    Seadrill Limited without relief from stay in that proceeding. Further, while each of the Debtors
    may not have directly taken the actions described herein, there was collusion among the
    Defendants in one form or another that caused the events that are the subject of the Adversary
    Proceedings to occur.
3
    See Adv. Proc. Nos. 19-01294, 19-01301 and 19-01360 in this Chapter 15 Proceeding
    (collectively, the “Adversary Proceedings”).
4
    Capitalized terms used but not defined in this Preliminary Statement, have the meanings
    ascribed to such terms below.

                                                  1
2829224.3
18-11094-scc         Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29         Main Document
                                             Pg 5 of 34



as Foreign Representative, to allow him time to study and assess the proceedings when he was

appointed to replace the prior Foreign Representative. Subsequently, several stipulation and orders

signed by the Foreign Representative and Defendants (but not by the Individual Plaintiffs) have

been entered by the Court granting their request to continue the stay while a potential sale of

substantially all the Debtors’ assets (including the claims asserted by the Foreign Representative

in the Adversary Proceedings) unfolds in the Debtors’ Concurso Mercantil. No sale or auction or

even approval of an initial bid has yet occurred in the Debtors’ Concurso Mercantil, and the new

AMA Bid, upon which the stay extension request is based, is defective on its face. The Individual

Plaintiffs submit that the Litigation Stay benefits only the Defendants and should not be extended.

It’s time to move these proceedings forward.

            Under Mexican LCM (as defined below) laws, the Foreign Representative is obligated to

maximize values for the Debtors’ estates and creditors. That obligation is not fulfilled by allowing

the Adversary Proceedings to stand idle. The lack of prosecution in the Adversary Proceedings

has a potentially chilling effect on any auction of the Debtors’ assets, to the detriment of its

shareholders and creditors (which include the Individual Plaintiffs) except the Bondholders.

Moreover, this Court’s adjudication of the claims against the Bondholders would enable potential

bidders to properly value the Debtors’ assets. And, such adjudication would better enable this

Court to ultimately evaluate any sale of the claims under section 363 of the Bankruptcy Code,

which is required pursuant to 11 U.S.C. § 1520(a)(2) since the sale would involve property that is

within the United States.

            Indeed, it has become apparent that the Defendants, in particular the Bondholders, are

abusing the system with a sham sale process. By delaying an adjudication of the Debtors’ claims

against the Bondholders, the Bondholders seek to deter other potential bidders from making a



                                                  2
2829224.3
18-11094-scc         Doc 296    Filed 03/05/21 Entered 03/05/21 14:41:29            Main Document
                                            Pg 6 of 34



substantial offer, if any offer at all, to buy the Debtors’ assets since the value of the claims would

remain undetermined. Further, the Bondholders are seeking to buy the Debtors’ claims against the

Bondholders at a cheap value and thereby dispose of any potential liability they have under such

claims. Such intent may be gleaned from the fact that they already caused two bids (through the

Nordic Trustee) to be submitted that were rejected by the Concurso Court, and now the current

AMA Bid (submitted by defendant AMA Capital Partners, LLC), offers an amount that is

substantially less than the prior bids and glaringly contains the same defects that caused the

Concurso Court to reject prior bids – the offer price fails to allocate the price among the separate

Debtors’ estates and assets and is insufficient to provide any recovery to unsecured creditors. Since

the claims asserted in these proceedings against the Defendants are the greatest assets of the

Debtors’ estates, their motive to delay these proceedings so that they can buy those same claims

in the Debtors’ Concurso Mercantil sale is improper. These motives do not support a basis to

extend the stay.

            A ruling by the Court on the Defendants’ motions to dismiss the Adversary Proceedings

should assist parties to properly value the claims. Because the Individual Plaintiffs’ claims and

the Debtors’ claims in the Adversary Proceedings are premised on the same factual allegations, it

would behoove the parties and the Court to allow the Adversary Proceeding for both the Individual

Plaintiffs and Foreign Representative to move forward. The briefing respecting the Motions to

Dismiss are substantially completed. Regardless, at minimum, the Individual Plaintiffs should be

allowed to proceed with their claims against the Defendants. The Individual Plaintiffs have

endured substantial personal and financial losses from the Defendants’ actions and are unduly

prejudiced by continuing to stay the proceedings. The carnage to the Individual Plaintiffs’ lives

caused by the Defendants egregious conduct should not be undervalued. The Individual Plaintiffs’



                                                  3
2829224.3
18-11094-scc         Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29           Main Document
                                             Pg 7 of 34



reputations, and thus ability to conduct business, remain marred from the Debtors’ past and

continuing conduct. The potential outcome of these proceedings would substantially assist the

Individual Plaintiffs with moving forward toward repairing their livelihoods and lives. Continuing

to postpone the Individual Plaintiffs’ ability to obtain some sort of restitution and a conclusion to

this matter, and thereby also enabling the Defendants to further their strategy to manipulate the

sale process, would be substantially prejudicial to the Individual Plaintiffs.

            Further, due to the recent ruling by the Concurso Court that a key Bond Agreement default

provision was unenforceable since it called a default solely based on the Debtors’ filing for

Concurso Mercantil (i.e., it’s an unenforceable ipso facto provision) and therefore the Concurso

Court ruled all actions taken in reliance thereon are void, the ownership and control of the

Singapore Entities have been returned to their initial and rightful owner – the Debtor, Integradora,

and the board members of the Singapore Entities that were in place prior to the Bondholders

replacing such directors have been returned to their board position. Accordingly, the requisite

authority of the Singapore Entities (or their purported representative) to execute the Fifth

Stipulation and Order is lacking.

            Therefore, despite arguments that the Court should defer ruling in the Adversary

Proceeding to allow the sale process to play out in Mexico, to the contrary, the Court should move

forward with ruling on the Adversary Proceeding so that the Debtors’ assets can be properly valued

in any sale process, the Individual Plaintiffs can pursue the relief they seek, and all parties can

move toward concluding this matter. Accordingly, the Litigation Stay should not be extended.




                                                    4
2829224.3
18-11094-scc       Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29             Main Document
                                           Pg 8 of 34



                                          BACKGROUND

            A.   General Background

            1.   On September 11 and 29, 2017, respectively, Perforadora and Integradora filed for

concurso mercantil, an insolvency proceeding in Mexico (the “Concurso Mercantil”). Palacios

Decl. ¶ 18.

            2.   On April 20, 2018, the Debtors filed a voluntary petition for bankruptcy relief under

Chapter 15 of Title 11 of the United States Code (the“Bankruptcy Code”) in the United States

Bankruptcy Court for the Southern District of New York (the “Court”). On May 17, 2018, the

Court entered the Order Granting Recognition of Foreign Main Proceeding [Docket No. 54], in

which the Court recognized the Concurso Mercantil as the foreign main proceeding under section

1517(b) of the Bankruptcy Code.

            3.   On May 17, 2019, the Court recognized Gil-White’s appointment as the Foreign

Representative of the Debtors.5

            4.   In June, 2019, the Second District Court for Civil Matters in Mexico City presiding

over the Debtors’ Concurso Mercantil (the “Concurso Court”) placed the Debtors into liquidation,

and Mr. Fernando Perez-Correa Camarena (“Perez-Correa”) was appointed to serve as liquidator

of the Debtors’ estates (“Liquidator”), and Perez-Correa became the Foreign Representative of the

Debtors in the Chapter 15 Proceedings.

            5.   In November, 2019, at the request of Oro Negro Drilling Pte. Ltd. (while it was

under the control of the Bondholders),6 the Instituto Federal de Especialistas de Concursos

Mercantiles (“IFECOM”), which is the insolvency regulatory agency acting as a consulting body



5
    Gil-White replaced the original Foreign Representative, Alonso Del Val-Echeverria.
6
    The “Bondholders” are certain holders of the Debtors’ bonds as identified in the Release
    Complaint (defined below).

                                                   5
2829224.3
18-11094-scc           Doc 296   Filed 03/05/21 Entered 03/05/21 14:41:29           Main Document
                                             Pg 9 of 34



for the Court under the LCM), entered an administrative order appointing José Gerardo Badín

Cherit (“Badín”) to replace Mr. Perez-Correa as Liquidator, and Badin became, and remains, the

Foreign Representative of the Debtors in the Chapter 15 Proceedings.

            B.     Insolvency Proceedings in Mexico

                  i.      Overview of a Mexican Concurso Mercantil

            6.     A Mexican concurso mercantil proceeding is comprised of two stages: (a) the

preliminary stage, (in Spanish, visita), during which the court determines the debtor’s eligibility

for insolvency proceedings; namely, whether the company is insolvent (i.e., whether its liquid

assets are insufficient to pay 80% of its outstanding debts or whether at least 35% of its debt is due

for longer than 30 days);7 and (b) if the court determines that the company is insolvent, the

concurso stage, which is also comprised of two stages:            (i) the conciliation (in Spanish,

conciliación) stage, which is for the company to try to reach an agreement with its creditors to

repay debts; and then (ii) the liquidation (in Spanish, quiebra) stage, in which the company’s assets

are sold to repay debts. Palacios Decl. ¶ 11.

                 ii.      The Liquidation Stage of a Concurso Mercantil

            7.     Pursuant to the Ley de Concursos Mercantiles (the statute that governs Mexican

insolvency proceedings) (“LCM”), in the liquidation stage of a concurso mercantil proceeding,

the liquidator has the obligation to liquidate and sell all of the debtor’s assets to repay all




7
    To determine whether the company is insolvent, the court appoints a financial expert (in
    Spanish, visitador), who reviews the company’s finances and provides a non-binding report to
    the court on whether the company is solvent. Palacios Decl. fn. 2.

                                                  6
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29            Main Document
                                            Pg 10 of 34



recognized claims,8 aiming to maximize the value of the debtor’s assets, and to obtain the best

conditions for the transaction.9 Palacios Decl. ¶ 12.

            8.    As a general rule, the debtor’s assets must be liquidated through a public auction,

pursuant to Title Seven, Chapter One, articles 198, 199, 200, 201, 202 and 203 of the LCM.

However, under the LCM, there are three exceptions. Palacios Decl. ¶ 13.

            9.    The first one, according to article 208 of the LCM,10 refers to perishable goods,

which cannot wait until the public auction is carried out. Id.

            10.   The second one, according to article 205 of the LCM,11 occurs when the liquidator

considers that a different liquidation procedure will render a higher value. In this case, the

liquidator must obtain prior authorization from the concurso court to carry out a different

liquidation procedure. Palacios Decl. ¶ 14.



8
     See id. Art 3 of the LCM, which translated into English provides: The purpose of the
     conciliation is to achieve the preservation of the Debtor’s enterprise through the executing of
     an agreement with its Recognized Creditors. The purpose of the liquidation is the sale of the
     Debtor’s enterprise, its productive units and the assets that are part of the same with the
     objective of repaying the Recognized Creditors. See Palacios Decl. fn. 3 (providing original
     text and translation).
9
     See id. First paragraph of Art 197 of the LCM, which translated into English provides: Once
     the liquidation is declared, even if the recognition of claims has not been concluded, the
     liquidator will move to sell the assets and rights that are part of the Estate, seeking to obtain
     the maximum return possible for its sale. To that effect, they shall seek the best conditions and
     the shorter period to recover resources. See Palacios Decl. fn. 4 (providing original text and
     translation).
10
     See id. Art. 208 of the LCM, which translated into English provides: On his own responsibility,
     the liquidator may sell the Debtor’s assets, without observing the provisions of this Chapter,
     when the assets require an immediate sale because they would otherwise deteriorate or be
     corrupted, or if the assets are exposed to a major decrease in their price, or that their
     conservation is more expensive than its value, or if their price does not exceed the amount
     indicated by the Institute through general guidelines. See Palacios Decl. fn. 5 (providing
     original text and translation).
11
     See id. Art. 205 of the LCM, which translated into English provides: The liquidator could ask
     the judge to authorize the sale of any assets or group of assets through a different mechanism
     of those provided for in the preceding articles, when he considers it is the manner to obtain a
     greater value. See Palacios Decl. fn. 6 (providing original text and translation).

                                                   7
2829224.3
18-11094-scc        Doc 296      Filed 03/05/21 Entered 03/05/21 14:41:29             Main Document
                                             Pg 11 of 34



            11.   The third exception, according to article 207 of the LCM,12 occurs when, after

six (6) months of the liquidation stage have elapsed, any party submits an offer to the concurso

court to purchase debtor’s assets. In this case, according to the applicable provisions, the offer

must comply with the following legal requirements:

                   (i)   be filed through the specific forms and pursuant to the specific guidelines
                   issued by the Federal Institute of Insolvency Specialists (in Spanish, Instituto
                   Federal de Especialistas en Concursos Mercantiles”) (the “IFECOM”);

                   (ii) be filed by a person with sufficient power of attorney to act on behalf of the
                   bidder, according to the forms issued by IFECOM;

                   (iii) Provide a description of the assets for which the offer is made. Since
                   pursuant to article 15-bis of the LCM, the estates of jointly administered cases are
                   not consolidated, then the bidder has to submit its offer referring separately to each
                   estate. That is, an offer for assets of separate estates should provide a separate
                   price for each estate and/or asset;

                   (iv) According to article 201 of the LCM, the price has to be in cash.
                   Exceptionally, and only in the event that the bidder is also a recognized creditor
                   and it can determine with precision the amount it would receive from a distribution
                   under such offer, as a payment of its recognized claim, then such credit bid would
                   be included as part of the price offered; and




12
     See id. Art. 207 of the LCM, which translated into English provides: Should six months have
     elapsed from the date the liquidation stage begun and the totality of the assets of the Estate
     have not been sold, any interested person could file with the judge an offer to acquire any asset
     or group of assets of those remaining. The offer shall be filed in the formats and according to
     the guidelines issued by the Institute, determining the assets it comprises and the offered price
     and being accompanied if the guarantee so determined by the Institute through rules of general
     application. The following day of receiving the offer, the judge will put it to the sight of the
     Merchant, the Recognized Creditors and the interveners for a period of ten days. Should at the
     end of that period the persons identified in sections I through VI of article 206 of this law, have
     not expressed in writing their opposition to the judge, the judge will order the liquidator to call,
     within the three days following the receipt of the order, to an auction in terms of article 199 of
     the same, determining the price of the received offer as the minimum price referred to in section
     II of that article. The auction shall take place in a period no shorter than 10 calendar days nor
     longer than 90 calendar days from the date of the auction. The received offer will be deemed
     as bid in the auction. The person who filed it will not be allowed to improve it or further
     participate in bids. See Palacios Decl. fn. 7 (providing original text and translation).

                                                    8
2829224.3
18-11094-scc            Doc 296    Filed 03/05/21 Entered 03/05/21 14:41:29            Main Document
                                               Pg 12 of 34



                       (v) File a guarantee of 10% of the offered price, pursuant to article 56 of the
                       guidelines issued by the IFECOM.

Palacios Decl. ¶ 15.

            12.   After the Court receives the offer, it will provide all parties – Debtors, creditors and

intervenors – the opportunity to file any objections or oppositions within 10 business days.

Palacios Decl. ¶ 16. After the period to object lapses, the Court may render a decision on his/her

own or request the IFECOM to review the offer and provide its non-binding opinion regarding the

bid’s viability. Palacios Decl. ¶ 34. If after such deadline the parties do not file their opposition

or objections to the offer, the Court will order the liquidator to initiate the public auction (the date

of commencement of the bidding process is the “Commencement Date” as further defined below)13

as provided by the LCM, with the difference that the starting price will be the price contained in

the offer, and that bidder may not improve its offer nor participate in the auction. Palacios Decl.

¶ 16. Pursuant to Article 207 of the LCM, the bidding process must be completed no earlier than

ten (10) days and no later than ninety (90) days after the Commencement Date. Palacios Decl. fn

7.

            C.    Status Of The Debtors’ Concurso Mercantil Proceeding

                  i.         Overview

            13.   On October 5, 2017, the Concurso Court accepted Perforadora’s Concurso

Mercantil. On October 31, 2017, the Concurso Court accepted Integradora’s Concurso Mercantil

and determined that it would be administered jointly with Perforadora’s Concurso Mercantil (but

not substantively consolidated). Palacios Decl. ¶ 19.

            14.   On September 11, 2018, the Concurso Court formally declared the Debtors in

concurso mercantil and initiated the conciliation stage of the proceeding, in which, among other


13
     See fn. 17, infra.

                                                      9
2829224.3
18-11094-scc            Doc 296   Filed 03/05/21 Entered 03/05/21 14:41:29       Main Document
                                              Pg 13 of 34



things, the debtor and its creditors attempt to reach a restructuring agreement. Palacios Decl. ¶

20.

            15.     On June 13, 2019, the Concurso Court issued a ruling whereby it declared the

liquidation (in Spanish, quiebra) of the Debtors and ordered, among other things: (i) to liquidate

and sell all of the Debtors’ assets to repay all recognized claims; and (ii) the appointment by

IFECOM of a liquidator of the estates of the Debtors. Palacios Decl. ¶ 21.

            16.     On June 17, 2019, the Concurso Court acknowledged IFECOM’s appointment of

Mr. Fernando Pérez Correa Camarena to act as the liquidator of the estates of the Debtors. But

then, on October 28, 2019, the Concurso Court acknowledged the IFECOM’s removal of Mr.

Fernando Pérez Correa Camarena as liquidator of the estates of the Debtors.14 Palacios Decl. ¶ 22.

            17.     On November 7, 2019, the IFECOM appointed Mr. José Gerardo Badín Cherit (the

“Foreign Representative”) to act as liquidator of the estates of the Debtors. On November 14,

2019, the Concurso Court accepted the Foreign Representative’s appointment as liquidator before

the Concurso Court. Palacios Decl. ¶ 23.

                  ii.      The Bids Received in Debtors’ Liquidation Stage of Concurso
                           Mercantil

                           a)     Nordic Trustee First Bid

            18.     In October 2019, Fernando Pérez Correa Camarena, as the then liquidator of the

estates of the Debtors, pursuant to the articles 205 and 206 of the LCM, submitted to the Concurso

Court an offer signed by Nordic Trustee AS (“Nordic Trustee”) and NT Refectio XX AS (“NT

Refectio”) through which they offered to purchase substantially all the Debtors’ assets (including

the Debtors’ claims asserted against the Defendants in the Adversary Proceedings) for a purchase



14
      Upon information and belief, Mr. Perez’ removal was at the behest of Oro Negro Drilling,
      which was controlled by the bondholders at that time.

                                                  10
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29           Main Document
                                            Pg 14 of 34



price of: (i) $15,000,000 and (ii) 100% of Nordic Trustee’s recognized claim against the Debtors

(the “Nordic Trustee First Bid”). Palacios Decl. ¶ 24.

            19.   On October 24, 2019, the Concurso Court issued an order through which it received

the Nordic Trustee First Bid and granted the Debtors, the creditors and the intervenors the

opportunity to file their oppositions or objections, if any. Palacios Decl. ¶ 25. The Debtors and

some creditors filed oppositions and objections to the Nordic Trustee First Bid. Id.

            20.   On November 21, 2019, the Concurso Court issued an order whereby it dismissed

the Nordic Trustee First Bid because: (i) none of the unsecured creditors (acreedor común) would

receive a payment, and (ii) Nordic Trustee’s recognized claim (which was offered as part of the

price in the offer) was not determined yet, due to the fact that the amount was still subject to a

pending appeal. Palacios Decl. ¶ 26. The Nordic Trustee and NT Refectio did not challenge the

order, which is now final. Id. The Foreign Representative did not inform the Court of the dismissal

of this bid.

                         b)     Nordic Trustee Second Bid

            21.   On February 21, 2020, the Nordic Trustee and NT Refectio submitted to the

Concurso Court a second offer, pursuant to article 207 of the LCM, to purchase substantially all

of the Debtors’ assets (including the claims filed in the Chapter 15 Proceedings) and offered to

pay: (i) $19,224,850.00 and (ii) 100% of Nordic Trustee AS’s recognized claim against the Debtors

(the “Nordic Trustee Second Bid” and together with the Nordic Trustee First Bid, the “Nordic

Trustee Bids”). Palacios Decl. ¶ 27.

            22.   On February 25, 2020, the Concurso Court issued an order through which it

received the Nordic Trustee Second Bid and granted the Debtors, the creditors and the intervenors

the opportunity to file their oppositions or objections, if any. The Debtors and some creditors filed

oppositions and objections to the Nordic Trustee Second Bid. Palacios Decl. ¶ 28

                                                 11
2829224.3
18-11094-scc        Doc 296   Filed 03/05/21 Entered 03/05/21 14:41:29             Main Document
                                          Pg 15 of 34



            23.   On August 4, 2020, the Concurso Court requested the IFECOM to review the

Nordic Trustee Second Bid and provide its opinion regarding the bid’s viability. Palacios Decl.

¶ 29.

            24.   On or around September 8, 2020, IFECOM provided the Concurso Court with

IFECOM’s opinion that the Nordic Trustee Second Bid should be dismissed. IFECOM’s opinion

was based on the grounds that (i) the Nordic Trustee’s claim (which was offered as part of the

price in the offer (i.e., credit bid)) was not determined yet since the amount was still subject to a

pending appeal, which continues to be pending as of today; and (ii) Nordic Trustee and NT

Refectio did not separate their offer according to each Debtor’s estate, since they offered a single

price for a group of assets that belong to both estates of the Debtors. On September 23, 2020, the

Concurso Court issued an order dismissing the Nordic Trustee Second Bid consistent with the

IFECOM’s opinion. Palacios Decl. ¶ 30. The Nordic Trustee and NT Refectio did not challenge

the order, which is now final. Palacios Decl. ¶ 31. The Foreign Representative did not inform the

Court of the dismissal of this bid for more than sixty (60) days -- until after the AMA Bid was

submitted, and he and the Defendants were seeking a further stay of the litigation. See Fourth

Stipulation and Order (Dkt. No. 289).

                        c)     AMA Bid

            25.   On November 26, 2020, approximately two months after the Concurso Court

dismissed the Nordic Trustee Second Bid as defective, and within days of the expiration of the

stay under the Third Stipulation and Order, Mr. Alberto Echandi Ordaz, who purported to act on

behalf of AMA, a financial adviser to the Bondholders, submitted a bid to the Concurso Court

pursuant to article 207 of the LCM, through which AMA offered to purchase substantially all of

the Debtors’ assets (including the claims of the Debtors which are the subject of the Adversary

Proceedings) for $5,000,000 (the “AMA Bid”), which is more than $14 million less than the Nordic

                                                 12
2829224.3
18-11094-scc        Doc 296    Filed 03/05/21 Entered 03/05/21 14:41:29          Main Document
                                           Pg 16 of 34



Trustee Second Bid. Apparently in haste to file a bid before the then Litigation Stay Deadline

lapsed, Mr. Alberto Echandi Ordaz did not file evidence of his power of attorney to act on behalf

of AMA with the AMA Bid, which caused the Concurso Court to request Mr. Alberto Echandi

Ordaz to submit the power of attorney before receiving the AMA Bid. Palacios Decl. ¶ 32. Also,

similar to the rejected Nordic Trustee Bids, the AMA Bid (a) offered a lump purchase price and

does not allocate its purchase price among the different Debtor’s estates or assets and (b) is

insufficient to provide a recovery for the unsecured creditors. Palacios Decl. ¶¶ 33, 35.

            26.   On February 18, 2020,15 the Concurso Court issued an order through which it

received the AMA Bid and granted the Debtors, the creditors and the intervenors the opportunity

to file their oppositions or objections, if any, within ten (10) business days (i.e., by March 10,

2021). Palacios Decl. ¶ 34. Objections are expected from the parties that filed an objection to the

prior bid(s), including the Debtors. Id. Once the objection period expires, the Concurso Court

may rule on the bid and the objections or may request an IFECOM opinion. Once the Concurso

Court receives the IFECOM’s opinion (if requested), the Concurso Court will likely take

approximately 10 business days to rule on the AMA Bid. Id.

            D.    The Adversary Proceedings

            27.   On June 6, 2019, Gil-White, personally and in his capacity as the then-Foreign

Representative of the Debtors, filed an adversary proceeding (Adv. Proc. No. 19-01294 (the “First

Adversary Proceeding”)) against Alp Ercil, Alterna Capital Partners, LLC, AMA Capital Partners,

LLC (“AMA”), Andres ConstantinAntonius-Gonzalez, Asia Research And Capital Management

Ltd., CQS (UK) LLP, Fintech Advisory, Inc., Deutsche Bank Mexico, S.A., Institución de Banca

Multiple, García González y Barradas Abogados, S.C., GHL Investments (Europe) Ltd., John


15
     Due to COVID-19, the Concurso Court was closed for several weeks, attending only to urgent
     matters, and reopened in February 2021. See Palacios Decl. ¶ 34.

                                                13
2829224.3
18-11094-scc        Doc 296    Filed 03/05/21 Entered 03/05/21 14:41:29           Main Document
                                           Pg 17 of 34



Fredriksen, Kristan Bodden, Maritime Finance Company Ltd., Noel Blair Hunter Cochrane, Jr,

Oro Negro Primus Pte., Ltd., Oro Negro Laurus Pte., Ltd., Oro Negro Fortius Pte., Ltd., Oro Negro

Decus Pte., Ltd., Oro NegroImpetus Pte., Ltd., Paul Matison Leand, Jr., Roger Alan Bartlett, Roger

Arnold Hancock, Seadrill Limited, Ship Finance International Ltd., and Does 1-100

(collectively, the “First Adversary Proceeding Defendants”). Generally, the Complaint filed in

the First Adversary Proceeding asserts tortious interference and other tort claims against the First

Adversary Proceeding Defendants.

            28.   On June 24, 2019, Gil-White, personally and in his capacity as the then-Foreign

Representative of the Debtors, filed a second adversary proceeding (Adv. Proc. No. 19-01301

(the “Second Adversary Proceeding”)) against Contrarian Capital Management,                    LLC

( “ Contrarian” ) and Nordic Trustee, AS (“Nordic Trustee”, and together with Contrarian, the

“Second Adversary Proceeding Defendants”).            Generally, the Complaint filed in Second

Adversary Proceeding asserts tortious interference and other tort claims against the Second

Adversary Proceeding Defendants.

            29.   On September 26, 2019, Perez-Correa, in his capacity as the then-Foreign

Representative of the Debtors, and each of the Individual Plaintiffs filed an adversary proceeding

(Adv. Proc. No. 19-01360 (the “Third Adversary Proceeding”)16 against Asia Research and

Capital Management Ltd., GHL Investments (Europe) Ltd., Oro Negro Primus Pte., Ltd., Oro

Negro Laurus Pte., Ltd., Oro Negro Fortius Pte., Ltd., Oro Negro Decus Pte., Ltd., Oro Negro

Impetus Pte., Ltd., and Ship Finance International Ltd. (collectively, the “Third Adversary

Proceeding Defendants,” and, together with the First Adversary Proceeding Defendants and the




16
     The First Adversary Proceeding, Second Adversary Proceeding, and Third Adversary
     Proceeding are collectively referred to herein as the “Adversary Proceedings.”

                                                 14
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29           Main Document
                                            Pg 18 of 34



Second Adversary Proceeding Defendants, the “Defendants”). Generally, the Complaint (the

“Release Complaint”) filed in Third Adversary Proceeding relates to claims regarding contractual

breaches, including breaches of release provisions, against the Second Adversary Proceeding

Defendants.

            30.   Prior to the Litigation Stay, the Defendants in each of the Adversary Proceedings

filed motions to dismiss the respective Complaints. Plaintiffs have already filed responses to the

motions to dismiss in the First and Second Adversary Proceedings.17 Plaintiffs had not yet

responded to the motions to dismiss in the Third Adversary Proceeding before the effect of the

Litigation Stay but are prepared to file a response. Accordingly, the Motions to Dismiss are already

substantially briefed.

            E.    Stay of the Adversary Proceedings

            31.   After Badin’s appointment as the Foreign Representative, on November 12, 2019,

he filed a letter with the Court (1) informing the Court of his appointment as liquidator of the

Debtors’ estates in Mexico and (ii) requested a stay of all the deadlines in the Chapter 15

Proceedings, including the Adversary Proceedings, for thirty (30) days to allow him time “to study

and assess the file of the Chapter 15 Proceedings” (the “First Letter Extension Request”). See

Letter from Badin to the Court, dated November 12, 2019, Dkt. No. 261. The Court approved this

request on the same date, thereby staying the proceedings (the “Litigation Stay”) until December

12, 2019 (the “Litigation Stay Deadline”). (Dkt. No. 262)

            32.   In each of the next three months, the Foreign Representative submitted a letter to

the Court requesting a thirty (30) day extension of the stay of the Chapter 15 Proceedings,


17
     Except that, due to the timing of Badin’s appointment, the Plaintiffs’ deadline to file their
     response to Defendant John Fredriksen’s Motion to Dismiss [Adv. Proc. 19-01294 (SCC), Dkt.
     Nos. 44-45] was extended and remains stayed due to the Litigation Stay. Accordingly, no
     response has been filed yet to that Motion to Dismiss.

                                                  15
2829224.3
18-11094-scc        Doc 296    Filed 03/05/21 Entered 03/05/21 14:41:29          Main Document
                                           Pg 19 of 34



including the Adversary Proceedings, for him and/or his counsel to study and assess the file of the

Chapter 15 Proceedings, including the Adversary Proceedings: (i) Letter from Badin, as Foreign

Representative, to the Court, dated December 11, 2019 (the “Second Letter Extension Request”),

(ii) Letter from Badin, as Foreign Representative, to the Court, dated January 10, 2020 (the “Third

Letter Extension Request”) and (iii) Letter from Badin, as Foreign Representative, to the Court,

dated February 20, 2020 (the “Fourth Letter Extension Request”, and collectively with the prior

letter extension requests, the “Four Letter Extension Requests”). (Dkt. Nos. 263, 270 and 274)

The Court approved each of those letter requests on or about the same dates. (Dkt. Nos. 264, 271

and 276) The Court’s granting of the Fourth Letter Extension Request, extended the Litigation

Stay Deadline to March 16, 2020. (Dkt. No. 276)

            33.   After staying the proceedings for 120 days based on the Four Letter Extension

Requests, on March 6, 2020, Badin, as Foreign Representative, and the Defendants submitted to

the Court a proposed Stipulation and Order further extending the Litigation Stay Deadline for up

to ninety (90) days. (Dkt. No. 278) The Stipulation and Order was based upon the Nordic Trustee

Bid, which included the claims of the Debtors which are the subject of the Adversary Proceedings.

            34.   On March 9, 2020, a status conference (“March 2020 Status Conference”) was held

before the Court at which the proposed Stipulation and Order was discussed and modified to

clarify that the stay would expire in ninety days if the bidding Commencement Date never occurred

(e.g., if the Nordic Trustee Bid was rejected by the Concurso Court).18 See Transcript of March

2020 Status Conference (Dkt. No. 281). That same date, the Court entered the modified Stipulation

and Order (Dkt. No.280) providing for the further extension of the stay of all deadlines in the



18
     At the March 2020 Status Conference, Gil-White, through his counsel Mr. Guerra, stated his
     intent to object to the Nordic Trustee’s Bid and that he thought the bid may be rejected since
     the Concurso Court already rejected a substantially similar bid. See Transcript at 18-19.

                                                 16
2829224.3
18-11094-scc        Doc 296    Filed 03/05/21 Entered 03/05/21 14:41:29          Main Document
                                           Pg 20 of 34



Chapter 15 Proceedings, including, without limitation, the Adversary Proceedings, from March 9,

2020 to no earlier than ninety (90) days following March 9, 2020 (i.e., June 8, 2020).

            35.   On June 1, 2020, Badin and the Defendants submitted to the Court a proposed

Second Stipulation and Order seeking to further extend the Litigation Stay Deadline. (Dkt. No.

282) According to the Second Stipulation and Order, the Concurso Mercantil proceedings were

suspended in March, 2020 until June 15, 2020 due to COVID-19, which delayed the Nordic

Trustee Bid sale process. On June 4, 2020, the Court entered the Second Stipulation and Order

(Dkt. No. 283) providing for the further extension of the stay of all deadlines in the Chapter 15

Proceedings, including, without limitation, the Adversary Proceedings, through the date that is the

later of (a) ninety (90) days following June 1, 2020 (i.e., August 31, 2020), or (b) if the

Commencement Date19 has occurred prior to such date, ninety (90) days following the

Commencement Date.

            36.   On August 31, 2020, Badin and the Defendants submitted to the Court a proposed

Third Stipulation and Order seeking to further extend the Litigation Stay Deadline. (Dkt. No. 287)

According to the Third Stipulation and Order, on August 4, 2020, the Mexican Judge requested

IFECOM to review the Nordic Trustee Second Bid and provide its opinion regarding the bid’s

viability, but IFECOM had not yet provided the Mexican Judge with IFECOM’s opinion regarding

the viability of the Nordic Trustee’s Bid. (Dkt. No. 287) On August 31, 2020, the Court entered

the Third Stipulation and Order (Dkt. No. 288) providing for the further extension of the stay of

all deadlines in the Chapter 15 Proceedings, including, without limitation, the Adversary

Proceedings, to no earlier than ninety (90) days following August 31, 2020 (i.e., November 30,



19
     “Commencement Date” means the date of the call for the commencement of the bidding
     process after the Mexican Judge orders the Foreign Representative to commence a process for
     bidding on the Assets based on the Nordic Trustee’s bid.

                                                17
2829224.3
18-11094-scc           Doc 296   Filed 03/05/21 Entered 03/05/21 14:41:29        Main Document
                                             Pg 21 of 34



2020). See Fed. R. Bankr. P. 9006(a)(1). Seven days later, IFECOM issued its opinion that the

Nordic Trustee Second Bid should be dismissed. See Palacios Decl. ¶ 30.

            37.   Two days after the submission of the AMA Bid, on November 28, 2020, Badin and

the Defendants entered into and submitted to the Court a proposed Fourth Stipulation and Order

seeking to further extend the Litigation Stay Deadline based on the new AMA Bid. (Dkt. No. 289)

On November 30, 2020, the Court entered the Fourth Stipulation and Order (Dkt. No. 290)

providing for the further extension of the stay of all deadlines in the Chapter 15 Proceedings,

including, without limitation, the Adversary Proceedings, to no earlier than ninety (90) days

following November 28, 2020 (i.e., February 26, 2020).

            38.   On February 24, 2021, Badin and the Defendants submitted to the Court a proposed

Fifth Stipulation and Order (Dkt. No. 292) seeking to further extend the Litigation Stay, based on

the AMA Bid, for ninety (90) days. Through counsel, on February 25, 2021, the Independent

Plaintiffs submitted a letter to the Court noting their objection to the requested extension of the

stay. The Court granted an extension of the stay for thirty (30) days to March 26, 2021 and

scheduled a hearing on the Objection for March 18, 2021.

            F.    Other Events Since the March 2020 Status Conference.

                  i.       Interpol Removes Red Notices against Individual Plaintiffs

            39.   As described in the Release Complaint, certain of the Defendants wrongfully

commenced criminal actions against the Individual Plaintiffs and caused, without notice, Mexico

to issue arrest warrants against certain of the Individual Plaintiffs on allegations of conduct

purportedly constituting fraudulent management or fraudulent transfers. See Release Complaint

¶¶ 124-137. Based on the arrest warrants, the México City Prosecutor’s Office had requested, and

obtained, a red notice (an international arrest warrant) from the International Criminal Police

Organization (“INTERPOL”) against Messrs. Cañedo, Williamson, Gil, and Villegas.                In

                                                 18
2829224.3
18-11094-scc            Doc 296   Filed 03/05/21 Entered 03/05/21 14:41:29        Main Document
                                              Pg 22 of 34



December 2019, the Individual Plaintiffs petitioned INTERPOL to remove the red notices. After

review, INTERPOL cancelled those red notices as a violation of the Individual Plaintiffs’ rights –

as was widely reported in the Mexican press.20

                  ii.      Concurso Court Finds Key Bond Agreement Provision Unenforceable
                           and Voids Critical Related Actions

            40.     A key dispute in the Debtors’ Concurso Mercantil is the Debtors’ claim that the

Nordic Trustee’s declaration of default under the Bond Agreement was based on an unenforceable

ipso facto provision under Mexican insolvency law. Palacios Decl. ¶ 40. Specifically, in

September 2018, pursuant to article 87 of the LCM, the Debtors requested the Concurso Court to

declare that: (i) clause 15.1(g)(i)21 of the bond agreement entered into by Oro Negro Drilling Pte.

Ltd. and Nordic Trustee (the “Bond Agreement”) was unenforceable since it allows Nordic Trustee

to declare an event of default based solely on Perforadora filing for concurso mercantil, which

violates the LCM and Mexican public policy since it impairs a debtor’s ability to successfully

reorganize, and (ii) among other acts, the event of default and the enforcement against collateral

(including the substitution of the Singapore Entities’ directors and the transfer of Integradora’s




20
     See, e.g., Abel Barajas, Cancela Interpol ‘caza’ de Gil White, REFORMA (Nov. 29, 2020,
     22:32),
     https://www.reforma.com/aplicacioneslibre/preacceso/articulo/default.aspx?__rval=1&urlred
     irect=https://www.reforma.com/cancela-interpol-caza-de-gil-white/ar2080308?referer=--
     7d616165662f3a3a6262623b727a7a7279703b767a783a--; Abel Barajas, Cancela Interpol
     ‘caza’      de      Gil     White,    Luces      del     Siglo     (Nov.      30,     2020),
     https://lucesdelsiglo.com/2020/11/30/cancela-interpol-caza-de-gil-white-nacional/;    Sergio
     Ramirez, Interpol cancela fichas rojas contra Gonzalo Gil White, La Razon (Nov. 29, 2020,
     23:41), https://www.razon.com.mx/mexico/interpol-cancela-fichas-rojas-gonzalo-gil-white-
     414458.
21
     Under the Bond Agreement, it is an event of default if Integradora Oro Negro or any of its
     Subsidiaries, including Perforadora Oro Negro, initiates restructuring, insolvency or
     bankruptcy proceedings. See Palacios Decl. ¶ 40. In such circumstances, Nordic Trustee may
     declare an event of default and demand immediate payment of the entire principal and accrued
     interest.

                                                   19
2829224.3
18-11094-scc        Doc 296    Filed 03/05/21 Entered 03/05/21 14:41:29            Main Document
                                           Pg 23 of 34



ownership shares in Oro Negro Drilling Pte. Ltd.) are unlawful and invalid (the “87 LCM

Petition”). Palacios Decl. ¶ 40.

            41.   Mexican law provides that declaring an event of default due to the commencement

of insolvency proceedings is unenforceable as a violation of Mexican public policy. Palacios

Decl. ¶ 40. On September 21, 2018, Integradora Oro Negro, Perforadora Oro Negro, Oro Negro

Drilling and the Singapore Rig Entities moved the Concurso Court to rule that Nordic Trustee’s

Declaration of Default was unenforceable as a matter of Mexican law. Id. On October 11, 2018,

the Concurso Court ruled (the “87 LCM Petition Dismissal Order”) that it would abstain from

considering that motion on the ground that it lacked jurisdiction to address it, since the Bond

Agreement is subject to Norwegian law and courts. Palacios Decl. ¶ 41. The Debtors challenged

the 87 LCM Petition Dismissal Order through an amparo indirecto, which is the appeal process.

Id.

            42.   As result of the Debtor’s amparo indirecto, on October 1, 2020, the Eighth

Collegiate Tribunal for Civil Matters for the First Judicial Circuit, in the case number 108/2020,

issued a ruling through which it ordered the reversal of the 87 LCM Petition Dismissal Order, and

ruled that the Concurso Court has jurisdiction to set aside clause 15.1(g)(i) of the Bond Agreement

and its consequences. Palacios Decl. ¶ 42.

            43.   On February 22-23, 2021, in accordance with a prior appellate (amparo

indirecto) ruling, the Concurso Judge ruled that section 15.1(g)(i) of the Bond Agreement was

not enforceable as it violates Article 87 of the LCM (the “Art. 87 Ruling”).22 Palacios Decl. ¶ 43.

As a result, the Concurso Judge voided, among other things, the Nordic Trustee’s notice of event

of default, the transfer of the Oro Negro Drilling PTE, LTD. ownership shares to OND Pte. Ltd.,



22
      A copy of the Art. 87 Ruling is annexed as Exhibit A to the Palacios Decl.

                                                 20
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29           Main Document
                                            Pg 24 of 34



the appointment of new directors of the Singapore Entities,23 the removal of the original directors

of the Singapore Entities, the revocation of the powers of attorney purportedly on behalf of the

Singapore Entities, the granting of new powers of attorney purportedly on behalf of the Singapore

Entities, and any other act executed as a consequence of, or based on, any of those actions.

Palacios Decl. Ex. A, (Art. 87 Ruling), at Control No. 60-64. It is telling that the stipulation

seeking the fifth extension of the stay fails to disclose such a material fact.

            44.   Therefore, among other things, the requisite authority of persons signing the Fifth

Stipulation and Order on behalf of the Singapore Entities is drawn into question.24

                                             ARGUMENT

            45.   The Court has the inherent power to control the disposition of the matters on its

docket with economy of time and effort for itself, for counsel, and for litigants. Landis v. N. Am.

Co., 299 U.S. 248, 254, 57 S. Ct. 163, 166 (1936); see also 11 U.S.C. § 105(a) (providing

bankruptcy court with inherent authority to “issue any order, process, or judgment that is necessary

or appropriate to carry out the provisions of” the Bankruptcy Code); Musselman v. Home Ins. Co.

of Ind. (In re Finley, Kumble, Wagner, Heine, Underberg, Manley, Myerson & Casey), No. 88 B

10377(PBA), 1990 WL 123840, at *2 (S.D.N.Y. Aug. 7, 1990) (finding the bankruptcy court has

authority to enter stay of adversary proceeding). Whether to grant a request to stay a proceeding

is within the Court’s sound discretion and requires “weigh[ing] competing interests and

maintain[ing] an even balance.” Landis, 299 U.S. at 255, 57 S. Ct. at 166. Factors considered by



23
     The Singapore Entities are comprised of Oro Negro Drilling, Pte. Ltd., Oro Negro Primus, Pte.
     Ltd., Oro Negro Laurus, Pte. Ltd., Oro Negro Fortius, Pte. Ltd., Oro Negro Decus, Pte. Ltd.
     and Oro Negro Impetus, Pte. Ltd.
24
     The voiding and unwinding effect of the February 23 Ruling may also impact the validity of
     the Singapore Entities petition for bankruptcy that was dismissed and has been on appeal until
     recently when the appellate court upheld dismissal of the petition. However, such dismissal
     was prior to and appears contrary to the February 23 Ruling. Palacios Decl., 39.

                                                  21
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29            Main Document
                                            Pg 25 of 34



courts in determining whether a request for a stay of proceedings is warranted include: “(1) the

private interests of the plaintiffs in proceeding expeditiously with the civil litigation as balanced

against the prejudice to the plaintiffs if delayed; (2) the private interests of and burden on the

defendants; (3) the interests of the courts; (4) the interests of persons not parties to the civil

litigation; and (5) the public interest.” Jiminez v. Credit One Bank, N.A., 377 F. Supp. 3d 324, 336

(S.D.N.Y. 2019). “In balancing these factors, the basic goal is to avoid prejudice.” Laumann v.

Nat'l Hockey League, No. 12 CIV. 1817 SAS, 2013 WL 837640, at *2 (S.D.N.Y. Mar. 6, 2013)

(internal quotations and citations omitted).

            46.   “The party seeking a stay bears the burden of ‘demonstrating the wisdom and

justice of a stay.’” Uni–Rty Corp. v. Guangdong Bldg., Inc. (In re Uni–Rty Corp.), No. 96 CIV.

4573 (DAB), 1998 WL 299941, at *7 (S.D.N.Y. June 9, 1998) (quoting John's Insulation, Inc. v.

Siska Constr. Co., 671 F. Supp. 289, 297 (S.D.N.Y. 1987)). Where “there is even a fair possibility

that the stay for which [the movant] prays will work damage to someone else,” the movant “must

make out a clear case of hardship or inequity in being required to go forward.” Landis, 299 U.S.

at 255, 57 S. Ct. at 166. A stay should not cause “undue hardship or prejudice against the plaintiff.”

In re S. Side House, LLC, 470 B.R. 659, 685 (Bankr. E.D.N.Y. 2012) (internal citation and

quotations omitted).

            47.   Here, the theatrical gamesmanship must stop. The Individual Plaintiffs’ right to

pursue their claims have taken a back seat to the Defendants’ strategic use of the Mexican

liquidation process long enough. For reasons set forth herein, the rationale for a further extension

of the stay set forth in the proposed Fifth Stipulation and Order submitted to the Court by the

Foreign Representative and Defendants does not surmount the prejudice on the Individual

Defendants if the stay is extended. The parties to the Fifth Stipulation and Order have not and



                                                 22
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29            Main Document
                                            Pg 26 of 34



cannot meet the five (5) factors which the Court must consider in order to issue a stay. In addition,

as noted above, the parties to the Fifth Stipulation and Order failed to inform this Court of the Art.

87 Ruling. The Adversary Proceedings should move forward.

       I.         The Stay Should Not be Extended Because the Mexico Sale Process in this Case
                  is a Sham for the Benefit of the Defendants

            48.   Since June, 2019, when the Debtors’ Concurso Mercantil became a liquidation,

there have only been three bids considered -- the two Nordic Trustee Bids and, now, the AMA

Bid, which offers substantially less value than the prior two bids. Palacios Decl., ¶¶ 24-36. Each

bid was submitted by a Defendant or someone closely associated with a Defendant. Each bid

sought to acquire substantially all of the Debtors’ assets, which are comprised mostly of claims --

including the claims asserted by the Debtors in the Adversary Proceedings against the Defendants.

And, significantly, each bid failed to allocate the offered purchase price between the Debtors’

separate estates and separate assets -- a defect the Concurso Court already found fatal. Id.

            49.   The Nordic Trustee Second Bid, which submitted a much higher offer amount (i.e.,

more than $19 million), already was rejected by the Concurso Court because that bid failed to

allocate its purchase price among the different Debtors’ estates and assets.25 Palacios Decl. ¶¶ 30-

31. The AMA Bid (i.e., $5 million) is for a substantially lower amount than the Nordic Trustee

Bids (i.e., the AMA Bid is more than $14 million less), it is insufficient to provide any recovery

for general unsecured creditors, and it fails to clearly allocate the offered purchase price to the

different Debtors’ estates. Palacios Decl. ¶ 35. The fact that the AMA Bid knowingly contains

the same fatal defects as the Nordic Trustee Bids, raises questions about the good faith purpose of



25
     The Concurso Court also rejected the Nordic Trustee Bid because part of the purchase price
     was comprised of a credit bid, the value of which had not yet been determined. However, the
     portion of the purchase price that was liquidated (i.e., $19,224,850) was greater than the dollar
     amount being offered in the AMA Bid (i.e., $5,000,000).

                                                  23
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29              Main Document
                                            Pg 27 of 34



such bid. Why would a serious insider bidder submit a bid that it knows is highly likely to be

found legally deficient based on the Concurso Court’s prior ruling? A very plausible reason is that

the AMA Bid, which was submitted just four days before the then applicable Litigation Stay

Deadline (under the Third Stipulation and Order) was scheduled to expire and the AMA Bid

provided a basis for the Defendants and Badin to enter into, and submit to the Court, the Fourth

Stipulation and Order to extend the deadline. The Bondholders are also aware that a stay of these

proceedings may ultimately enable them to extinguish their liability to the Debtors for a low price

through the Concurso Mercantil sale process. Regardless of the motive, the AMA Bid has fatal

flaws and will likely be dismissed by the Concurso Court.26 The Court should proceed with these

proceedings so the value of the debtors’ claims can be liquidated.

            50.   Delaying these Adversary Proceeding benefits the Defendants in the Debtors’

Concurso Mercantil liquidation process, to the detriment of the Individual Plaintiffs and the

Debtors’ other creditors and shareholders. Due to the structure of a Concurso Mercantil liquidation

process, the Defendants are attempting to delay these proceedings while they cause low ball offers

in the Debtors’ Concurso Mercantil to acquire all of the Debtors’ claims (including the Debtors’

claims asserted against the Defendants in the Adversary Proceedings). That strategy could allow

the Defendants to buy themselves out of these Adversary Proceedings for cents on the dollar

compared to the claims currently being asserted against them by the Foreign Representative -- to




26
     Another impediment to the AMA Bid would be articles 199 and 207 of the LCM, which should
     preclude the Concurso Court from approving the AMA Bid because the liquidator has not tried
     to sell the Debtors’ assets nor has it conducted an appraisal process, and, therefore, the
     liquidator will likely be unable to provide a basis to support the offered price (which also will
     impair other bidders). Article 207 of the LCM requires that the auction be carried out pursuant
     to article 199, which in turn requires that a reasoned explanation for the price of each asset sold
     has to be included in the bid announcement. Here, the liquidator would be hard pressed to
     provide a reasoned explanation for the price of each asset. Palacios Decl. ¶ 36.

                                                   24
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29            Main Document
                                            Pg 28 of 34



the detriment of the Debtors’ shareholders and creditors (which include the Individual

Plaintiffs)except the Bondholders.27 Also, by stalling the progress of these Adversary Proceedings,

the value of the Debtors’ assets (i.e., the claims against the Defendants) is uncertain and deflated.

Such uncertainty chills bidding and provides an opportunity for the Defendants to buy the claims

against them at reduced costs. The Debtors’ claims against the Defendants should be decided on

the merits before this Court and the Defendants should not be enabled to manipulate the system to

maneuver themselves out of these proceedings in light of their bad acts.

            51.   Meanwhile, for more than a year, the Individual Plaintiffs have been stuck in limbo

unable to proceed towards recovering potentially substantial monetary damages against the

Defendants for their conduct that shattered the Debtors’ businesses and the lives of the Individual

Plaintiffs. The Individual Plaintiffs consist of certain prior senior officers and directors (and

shareholders) of one of the Debtors.        When the Defendants chose to destroy the Debtors’

businesses (and all value for its shareholders), they also destroyed the lives of the Individual

Plaintiffs. This is not a mere loss of employment situation. The Defendants approached their

objective with a wrecking ball mentality, including utilizing helicopters to pursue forcefully

overtaking the Rigs in violation of orders of the Concurso Court. The Defendants also filed false

criminal reports against the Individual Plaintiffs, ruined their reputations and tore their businesses

and livelihood from them. The Individual Plaintiffs also had businesses that managed alternative

investments for institutional and high net-worth clients, provided financial advisory services and

sponsored special acquisition companies in public equity markets, which have been abolished by

the Defendants wrongful accusations and conduct. The Individual Plaintiffs’ ability to continue




27
     Prior to the Defendants’ wrongful conduct, the Debtors were solvent and there was substantial
     value for shareholders of the Debtors.

                                                  25
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29             Main Document
                                            Pg 29 of 34



their professions are limited without restoration of their reputations – which these proceedings can

accomplish. While the Defendants have caused reputational and financial destruction by causing

the Debtors’ assets to be frozen, false criminal complaints to be filed and the Plaintiffs’ reputations

to be marred, the Defendants have benefitted by seizing the Rigs and taking them out of Mexican

waters and selling them, all in violation of court orders. It is beyond time to allow the Individual

Plaintiffs to pursue their remedies and move these matters forward to an ultimate conclusion.

      II.         The Stay Should Not be Extended Because the Stay Orders are Contrary to
                  Mexican Law

            52.   Badin, as Foreign Representative, is required under Mexican insolvency law to seek

to maximize recoveries for the Debtors’ creditors. See Palacios Decl. ¶ 12. The claims against

the Defendants are the most valuable assets of the Debtors’ estates. Those claims would become

more valuable the further along the litigation process of the claims proceed. Therefore, it would

behoove the Foreign Representative to aggressively move forward with the Adversary Proceedings

to try to maximize values for the Debtors’ estates and creditors.

            53.   When the stay was initially implemented over a year ago in November, 2019, it

may have seemed reasonable to delay the proceedings by 30-90 days to allow Badin to get up to

speed on these proceedings upon his appointment and arguably to wait to learn the fate of the

Nordic Trustee Bid by the Concurso Court. In fact, at the March 2020 Status Conference there

was meaningful discussion about the stay not automatically continuing past 90-days in the event

the Mexican proceeding sale “Commencement Date” never occurred, which Mr. Guerra (the

Debtors’ Mexican counsel) correctly predicted the Commencement Date would not happen. See

Transcript at 15-19. In hindsight, it was not beneficial to the Debtors or the Individual Plaintiffs

to stay the proceedings for the Nordic Trustee Bid that had not even been approved by the

Concurso Court to proceed with an auction; rather, the Defendants are the key beneficiaries of


                                                  26
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29           Main Document
                                            Pg 30 of 34



these proceedings being stayed. Over a year has passed and no progress has been made in either

the Concurso Mercantil liquidation or these proceedings. Further delays are of no material value

to the Debtors’ estates and would be counterproductive to maximizing values for the Debtors’

estates and detrimental to the Individual Plaintiffs. The AMA Bid similarly has not yet been

approved by the Concurso Court to proceed with an auction (and is expected to be subject to

objections by the Debtors and other creditors), and contains the same “lumped pricing” and “no

recovery for general unsecured creditors” ailments that caused the Concurso Court to reject the

prior Nordic Trustee Bids. Palacios Decl. ¶ 35. It is highly likely that the AMA Bid will be

rejected by the Concurso Court.28 Id.

            54.   The Claims are the main assets of the Debtors’ estates and the best way to maximize

value is to proceed with the Adversary Proceedings. The Foreign Representatives failure to

prosecute the Claims is wasting value and contrary to his fiduciary obligations under Mexican

insolvency law to maximize recoveries for creditors. The Foreign Representative should be

compelled to proceed with the Adversary Proceedings to liquidate the estates’ claims against the

Defendants and maximize the value of such claims.

     III.         The Prejudice to the Individual Plaintiffs in Continuing to Stay these
                  Proceedings Outweighs Any Genuine Interests in Obtaining the Stay

            55.   As set forth above, the delay in the Adversary Proceedings has been, and continues

to be, prejudicial to the Individual Plaintiffs. The Defendants are seeking to circumvent the claims

asserted in the Adversary Proceedings through their strategies in the Concurso Mercantil

liquidation process, which impedes the Individual Plaintiffs’ rights in the Adversary Proceedings.



28
     Arguably article 207 of the LCM only allows offers to move forward to auction when there
     has not been a timely objection by a Debtor. Since objections will be filed, the Individual
     Plaintiffs assert that the AMA Bid should be dismissed. However, the Judge has not followed
     that interpretation and the Individual Plaintiffs have appealed that interpretation.

                                                  27
2829224.3
18-11094-scc        Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29             Main Document
                                            Pg 31 of 34



Moreover, the longer it takes for the Individual Plaintiffs to obtain a judgment against the

Defendants, the longer it will take for the Individual Plaintiffs to repair their lives, which were

ripped apart by the Defendants’ sharp tactics employed to destroy the Debtors’ businesses, and the

lives of the Individual Plaintiffs. Also, like many defendants, the Defendants attempt to delay

these proceedings in an effort to wear out the Plaintiffs’ resolve and pockets. Moreover, until the

Individual Plaintiffs can adjudicate these claims, they will continue to incur substantial legal fees

and other costs associated with the various wrongfully filed criminal complaints and other pending

litigations with the Defendants, while concurrently being precluded from making a living due to

the ongoing reputational stigma that will remain until they can clear their names. The Court should

not countenance these tactics.

            56.   Moreover, because the Foreign Representative is seeking to potentially transfer an

interest of the Debtors that is within the territorial jurisdiction of the United States (i.e., certain

causes of action subject to the potential Concurso Mercantil sale are based on laws within the

United States and certain Defendants are located in the United States), the Court ultimately will

need to review the sale under section 363 of the Bankruptcy Code, pursuant to section 1520(a)(2)

of the Bankruptcy Code. 11 U.S.C. § 1520(a)(2); see In re Fairfield Sentry Ltd., 768 F.3d 239,

245 (2d Cir. 2014). Therefore, an adjudication of the claims within these Adversary Proceedings

would assist the Court in evaluating the proposed sale under section 363.

            57.   Lastly, as set forth above, the Individual Plaintiffs, as direct Plaintiffs and as

creditors of the Debtors, submit that each of the Adversary Proceedings should fully proceed.

However, even if the Foreign Representative chooses to avoid, or intentionally slow-plays

prosecuting the Debtors’ claims in the Adversary Proceeding, the Individual Plaintiffs should be

allowed to move forward with prosecuting their claims in the Adversary Proceedings. The



                                                  28
2829224.3
18-11094-scc        Doc 296    Filed 03/05/21 Entered 03/05/21 14:41:29          Main Document
                                           Pg 32 of 34



Debtors’ Concurso Mercantil liquidation does not impact the validity of the Individual Plaintiffs’

claims against the Defendants and will not insulate the Defendants from such claims.

     IV.          The Recent Concurso Court Ruling Impacts the Singapore Entities’ Authority
                  to Enter into the Proposed Fifth Stipulation and Order

            58.   On October 1, 2020, after a series of appeals, an amparo court held that the

Concurso Judge was authorized (had jurisdiction) and should determine whether section 15.1(g)(i)

of the Bond Agreement was unenforceable as a violation of article 87 of the LCM. See Palacios

Decl. ¶ 42.

            59.   After conducting such analysis, on February 22-23, 2021, the Concurso Judge

revoked his prior ruling and ruled that section 15.1(g)(i) of the Bond Agreement was unenforceable

and, as a result, the Concurso Judge also declared void the Nordic Trustee’s notice of event of

default, the transfer of the Oro Negro Drilling PTE, LTD. ownership shares, the appointment of

new directors of the Singapore Entities,29 the removal of the original directors of the Singapore

Entities, and any other act executed as a consequence of, or based on, any of those actions. See

Palacios Decl. ¶ 43 and Ex. A (Art. 87 Ruling), at Control No. 60-64. Based on this ruling, events

that occurred as a result of the Nordic Trustee’s improper declaration of an event of default are

void and consequences should revert back to how things existed immediately prior to such

declaration. See Id. Under such ruling, the ownership and control of the Singapore Entities have

been returned to their initial and rightful owner – the Debtor, Integradora, and the board members

of the Singapore Entities that were in place prior to the Bondholders replacing such directors have

been returned to their board position. Accordingly, upon information and belief, neither the

authorized board members of the Singapore Entities nor the shareholder Debtor Integradora have


29
     The Singapore Entities are comprised of Oro Negro Drilling, Pte. Ltd., Oro Negro Primus, Pte.
     Ltd., Oro Negro Laurus, Pte. Ltd., Oro Negro Fortius, Pte. Ltd., Oro Negro Decus, Pte. Ltd.
     and Oro Negro Impetus, Pte. Ltd.

                                                29
2829224.3
18-11094-scc         Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29          Main Document
                                             Pg 33 of 34



authorized the Singapore Entities’ entry into the Fifth Stipulation and Order and have not

authorized any counsel to execute same on their behalf. Therefore, among other things, the

requisite authority of the Singapore Entities (or their purported representative) executing the Fifth

Stipulation and Order is lacking.

            60.    Accordingly, the Proposed Stay Extension should be denied and the Fifth

Stipulation and Order should not be entered by the Court. These Adversary Proceedings should

move forward.

                                            CONCLUSION

            WHEREFORE, the Individual Plaintiffs respectfully request that this Court deny extending

the stay of these proceedings and grant any other and further relief that is just and proper.


 Dated: March 5, 2021                    Respectfully submitted,
        New York, New York
                                         CALLARI PARTNERS LLC

                                          /s/ Carollynn H.G. Callari
                                         Carollynn H.G. Callari

                                         Carollynn H.G. Callari
                                         Russell D. Morris, Of Counsel
                                         One Rockefeller Plaza - 10th Floor
                                         New York, New York 10020
                                         Tel: (212) 202-3055
                                         Email: ccallari@callaripartners.com
                                                 rmorris@callaripartners.com

                                         Counsel to Gonzalo Gil-White, Jose Antonio
                                         Canedo-White, Carlos Williamson-Nasi, and Miguel
                                         Angel Villegas-Vargas




                                                   30
2829224.3
18-11094-scc    Doc 296     Filed 03/05/21 Entered 03/05/21 14:41:29            Main Document
                                        Pg 34 of 34



                               CERTIFICATE OF SERVICE


        I, Carollynn H.G. Callari, hereby certify that on March 5, 2021, I caused a copy of the
annexed OBJECTION TO REQUEST FOR EXTENSION OF STAY OF ADVERSARY
PROCEEDINGS to be filed and served through ECF notification upon all parties who receive
notice in this matter pursuant to the Court’s ECF filingsystem.

                                                   /s/ Carollynn H.G. Callari

                                           Carollynn H.G. Callari




                                              31
2829224.3
